Filed 12/26/18                                                              Case 18-14542                                                                  Doc 27


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)        18-14542-A-7                                    Chapter you are filing under:

                                                                                   Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this an
                                                                                                                                     amended filing




 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
 case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
 would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
 between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
 all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
 more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
 every question.


  Part 1:   Identify Yourself

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

  1.   Your full name

       Write the name that is on     Larry
       your government-issued        First name                                                       First name
       picture identification (for
       example, your driver's        Raymond
       license or passport).         Middle name                                                      Middle name
       Bring your picture
       identification to your
                                     Sell
       meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




  2.   All other names you have
       used in the last 8 years
       Include your married or
       maiden names.



  3.   Only the last 4 digits of
       your Social Security
       number or federal             xxx-xx-8524
       Individual Taxpayer
       Identification number
       (ITIN)




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
Filed 12/26/18                                                          Case 18-14542                                                                            Doc 27
  Debtor 1   Larry Raymond Sell                                                                         Case number (if known)     18-14542-A-7




                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

  4.   Any business names and     I have not used any business name or EINs.
       Employer Identification
       Numbers (EIN) you have DBA Sierra Forge Farrier & Blacksmith
       used in the last 8 years Service
                                                                                                    I have not used any business name or EINs.
                                   FDBA Central Sierra Investments Inc.
                                   DBA Sierra Investing, LLC
       Include trade names and     Business name(s)                                              Business name(s)
       doing business as names

                                   EINs                                                          EINs




  5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                   44574 Balch Park Road
                                   Springville, CA 93265
                                   Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                   Tulare
                                   County                                                        County

                                   If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                   above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                   notices to you at this mailing address.                       mailing address.



                                   Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




  6.   Why you are choosing        Check one:                                                    Check one:
       this district to file for
       bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                          I have lived in this district longer than in any               have lived in this district longer than in any other
                                          other district.                                                district.

                                          I have another reason.                                         I have another reason.
                                          Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
Filed 12/26/18                                                           Case 18-14542                                                                          Doc 27
  Debtor 1    Larry Raymond Sell                                                                            Case number (if known)    18-14542-A-7


  Part 2:    Tell the Court About Your Bankruptcy Case

  7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       choosing to file under
                                   Chapter 7
                                       Chapter 11
                                       Chapter 12
                                       Chapter 13



  8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                           I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 103A).
                                           I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



  9.   Have you filed for             No.
       bankruptcy within the
       last 8 years?                  Yes.
                                                District    Santa Barbara                 When     6/15/17                Case number      17-10841
                                                District                                  When                            Case number
                                                District                                  When                            Case number



  10. Are any bankruptcy              No
      cases pending or being
      filed by a spouse who is        Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known



  11. Do you rent your                No.        Go to line 12.
      residence?
                                      Yes.       Has your landlord obtained an eviction judgment against you?
                                                           No. Go to line 12.
                                                           Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                           this bankruptcy petition.




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Filed 12/26/18                                                          Case 18-14542                                                                        Doc 27
  Debtor 1    Larry Raymond Sell                                                                             Case number (if known)   18-14542-A-7


  Part 3:    Report About Any Businesses You Own as a Sole Proprietor

  12. Are you a sole proprietor
      of any full- or part-time         No.      Go to Part 4.
      business?

                                        Yes.     Name and location of business

       A sole proprietorship is a
       business you operate as                   See Attachment
       an individual, and is not a               Name of business, if any
       separate legal entity such
       as a corporation,
       partnership, or LLC.
       If you have more than one
       sole proprietorship, use a
       separate sheet and attach                 Number, Street, City, State & ZIP Code
       it to this petition.                      Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

  13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you a small business           in 11 U.S.C. 1116(1)(B).
      debtor?
                                        No.      I am not filing under Chapter 11.
       For a definition of small
       business debtor, see 11
                                        No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
       U.S.C. § 101(51D).
                                                 Code.

                                        Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


  Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

  14. Do you own or have any            No.
      property that poses or is
      alleged to pose a threat          Yes.
      of imminent and                          What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                      If immediate attention is
      immediate attention?                     needed, why is it needed?

       For example, do you own
       perishable goods, or
       livestock that must be fed,             Where is the property?
       or a building that needs
       urgent repairs?
                                                                             Number, Street, City, State & Zip Code




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 12/26/18                                                             Case 18-14542                                                                       Doc 27
  Debtor 1    Larry Raymond Sell                                                                         Case number (if known)     18-14542-A-7
  Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
  15. Tell the court whether           You must check one:                                           You must check one:
      you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
      briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                           certificate of completion.                                    completion.
       The law requires that you
       receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
       credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
       you file for bankruptcy.
       You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
       one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
       choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
       so, you are not eligible to         a certificate of completion.                                  of completion.
       file.
                                           Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
       If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
       can dismiss your case, you          payment plan, if any.                                         any.
       will lose whatever filing fee
       you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
       creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
       collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                           days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                           circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                           of the requirement.
                                                                                                         To ask for a 30-day temporary waiver of the requirement,
                                           To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                           requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                           what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                           you were unable to obtain it before you filed for             circumstances required you to file this case.
                                           bankruptcy, and what exigent circumstances
                                           required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                         with your reasons for not receiving a briefing before you
                                           Your case may be dismissed if the court is                    filed for bankruptcy.
                                           dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                           If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                           still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                           You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                           agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                           developed, if any. If you do not do so, your case
                                                                                                         Any extension of the 30-day deadline is granted only for
                                           may be dismissed.
                                                                                                         cause and is limited to a maximum of 15 days.
                                           Any extension of the 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15
                                           days.
                                           I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                           credit counseling because of:                                 counseling because of:

                                                 Incapacity.                                                  Incapacity.
                                                 I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                 making rational decisions about finances.                    decisions about finances.

                                                 Disability.                                                  Disability.
                                                 My physical disability causes me to be                       My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                   do so.

                                                 Active duty.                                                 Active duty.
                                                 I am currently on active military duty in a                  I am currently on active military duty in a military
                                                 military combat zone.                                        combat zone.
                                           If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.           of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Filed 12/26/18                                                         Case 18-14542                                                                             Doc 27
  Debtor 1    Larry Raymond Sell                                                                            Case number (if known)      18-14542-A-7

  Part 6:    Answer These Questions for Reporting Purposes

  16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
      you have?                              individual primarily for a personal, family, or household purpose.”
                                                 No. Go to line 16b.

                                                 Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



  17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

       Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
       after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
       property is excluded and
       administrative expenses                   No
       are paid that funds will
       be available for                          Yes
       distribution to unsecured
       creditors?

  18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
      you estimate that you                                                            5001-10,000                                   50,001-100,000
      owe?                            50-99
                                      100-199                                          10,001-25,000                                 More than100,000
                                      200-999

  19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
      estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
      be worth?
                                      $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


  20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
      estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
      to be?
                                      $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


  Part 7:    Sign Below

  For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                   United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                   and 3571.
                                   /s/ Larry Raymond Sell
                                   Larry Raymond Sell                                                Signature of Debtor 2
                                   Signature of Debtor 1

                                   Executed on     December 26, 2018                                 Executed on
                                                   MM / DD / YYYY                                                    MM / DD / YYYY




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Filed 12/26/18                                                             Case 18-14542                                                                       Doc 27
  Debtor 1   Larry Raymond Sell                                                                             Case number (if known)   18-14542-A-7




  For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
  represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                  for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
  If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
  an attorney, you do not need    schedules filed with the petition is incorrect.
  to file this page.
                                  /s/ Scott Lyons                                                    Date         December 26, 2018
                                  Signature of Attorney for Debtor                                                MM / DD / YYYY

                                  Scott Lyons 103931
                                  Printed name

                                  Law Office of Scott Lyons
                                  Firm name

                                  1010 West Main Street
                                  Visalia, CA 93291
                                  Number, Street, City, State & ZIP Code

                                  Contact phone     559-636-8122                               Email address         scottlyons@lyons4justice.com
                                  103931 CA
                                  Bar number & State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Filed 12/26/18                                                           Case 18-14542                                                                  Doc 27
  Debtor 1         Larry Raymond Sell                                                                 Case number (if known)     18-14542-A-7

  Fill in this information to identify your case:

  Debtor 1                Larry Raymond Sell
                          First Name                Middle Name                Last Name

  Debtor 2
  (Spouse if, filing)     First Name                Middle Name                Last Name


  United States Bankruptcy Court for the:    EASTERN DISTRICT OF CALIFORNIA

  Case number           18-14542-A-7
  (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing


                                                    FORM 101. VOLUNTARY PETITION ATTACHMENT

                                                                  Additional Sole Proprietorship(s)



  Central Sierra Investments Inc.
  Name of business, if any

  959 N San Marcos
  Santa Barbara, CA 93110
  Number, Street, City, State & ZIP Code

  Check the appropriate box to describe your business:
           Health Care Business (as defined in 11 U.S.C. § 101(27A))
           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
           Stockbroker (as defined in 11 U.S.C. § 101(53A))
           Commodity Broker (as defined in 11 U.S.C. § 101(6))

           None of the above


  Sierra Forge Farrier & Blacksmith Ser.
  Name of business, if any

  5930 Encina Rd. No. 1
  Goleta, CA 93117
  Number, Street, City, State & ZIP Code

  Check the appropriate box to describe your business:
           Health Care Business (as defined in 11 U.S.C. § 101(27A))
           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
           Stockbroker (as defined in 11 U.S.C. § 101(53A))
           Commodity Broker (as defined in 11 U.S.C. § 101(6))

           None of the above




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                             page 8
Filed 12/26/18                                                                           Case 18-14542                                                                                            Doc 27

     Fill in this information to identify your case:

     Debtor 1                   Larry Raymond Sell
                                First Name                           Middle Name                          Last Name

     Debtor 2
     (Spouse if, filing)        First Name                           Middle Name                          Last Name


     United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

     Case number           18-14542-A-7
     (if known)
                                                                                                                                                                      Check if this is an
                                                                                                                                                                      amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

     Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

     1.     Schedule A/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             281,274.00

            1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             388,331.71

            1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             669,605.71

     Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             362,241.00

     3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

            3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             250,770.00


                                                                                                                                         Your total liabilities $               613,011.00


     Part 3:        Summarize Your Income and Expenses

     4.     Schedule I: Your Income (Official Form 106I)
            Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,722.06

     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,406.00

     Part 4:        Answer These Questions for Administrative and Statistical Records

     6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
                 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

               Yes
     7.     What kind of debt do you have?

                    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                    household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
     Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 12/26/18                                                             Case 18-14542                                                                Doc 27
     Debtor 1      Larry Raymond Sell                                                         Case number (if known) 18-14542-A-7

     8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       5,150.98


     9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                             Total claim
           From Part 4 on Schedule E/F, copy the following:

           9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

           9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

           9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

           9d. Student loans. (Copy line 6f.)                                                                 $              0.00

           9e. Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)                                                               $              0.00

           9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


           9g. Total. Add lines 9a through 9f.                                                           $                 0.00




    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Filed 12/26/18                                                                               Case 18-14542                                                                              Doc 27

     Fill in this information to identify your case and this filing:

     Debtor 1                    Larry Raymond Sell
                                 First Name                                 Middle Name                    Last Name

     Debtor 2
     (Spouse, if filing)         First Name                                 Middle Name                    Last Name


     United States Bankruptcy Court for the:                      EASTERN DISTRICT OF CALIFORNIA

     Case number            18-14542-A-7                                                                                                                             Check if this is an
                                                                                                                                                                     amended filing



    Official Form 106A/B
    Schedule A/B: Property                                                                                                                                          12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

     Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

            No. Go to Part 2.

            Yes. Where is the property?




     1.1                                                                            What is the property? Check all that apply
            44574 Balch Oak Rd.                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
            Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                           Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                           Condominium or cooperative

                                                                                           Manufactured or mobile home
                                                                                                                                      Current value of the      Current value of the
            Springville                       CA        93265-0000                         Land                                       entire property?          portion you own?
            City                              State              ZIP Code                  Investment property                               $281,274.00                $281,274.00
                                                                                           Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                           Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                    Who has an interest in the property? Check one    a life estate), if known.
                                                                                           Debtor 1 only                              Fee simple
            Tulare                                                                         Debtor 2 only
            County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                           At least one of the debtors and another         (see instructions)
                                                                                    Other information you wish to add about this item, such as local
                                                                                    property identification number:




     2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
        pages you have attached for Part 1. Write that number here...........................................................................=>                      $281,274.00

     Part 2: Describe Your Vehicles

    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




    Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Filed 12/26/18                                                                        Case 18-14542                                                                                  Doc 27
     Debtor 1        Larry Raymond Sell                                                                                 Case number (if known)         18-14542-A-7
    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

            No
            Yes


      3.1    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:      F-250                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
             Year:       1997                                            Debtor 2 only                                            Current value of the        Current value of the
             Approximate mileage:                198,000                 Debtor 1 and Debtor 2 only                               entire property?            portion you own?
             Other information:                                          At least one of the debtors and another


                                                                         Check if this is community property                                $2,500.00                    $2,500.00
                                                                         (see instructions)



      3.2    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:      F-250                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
             Year:       2001                                            Debtor 2 only                                            Current value of the        Current value of the
             Approximate mileage:                186,000                 Debtor 1 and Debtor 2 only                               entire property?            portion you own?
             Other information:                                          At least one of the debtors and another
             business truck
                                                                         Check if this is community property                                $2,800.00                    $2,800.00
                                                                         (see instructions)



      3.3    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:      Fusion                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
             Year:       2015                                            Debtor 2 only                                            Current value of the        Current value of the
             Approximate mileage:                  85,282                Debtor 1 and Debtor 2 only                               entire property?            portion you own?
             Other information:                                          At least one of the debtors and another


                                                                         Check if this is community property                                        $0.00                      $0.00
                                                                         (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

            No
            Yes

      4.1    Make:       Polaris                                   Who has an interest in the property? Check one
                                                                                                                                  Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:      400                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
             Year:       2008                                            Debtor 2 only                                            Current value of the        Current value of the
                                                                         Debtor 1 and Debtor 2 only                               entire property?            portion you own?
             Other information:                                          At least one of the debtors and another
                                                                         Check if this is community property                                 $500.00                       $500.00
             maintainance cart                                           (see instructions)




     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       .pages you have attached for Part 2. Write that number here.............................................................................=>                    $5,800.00


     Part 3: Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                      Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
         No

    Official Form 106A/B                                                       Schedule A/B: Property                                                                           page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
Filed 12/26/18                                                               Case 18-14542                                                                      Doc 27
     Debtor 1       Larry Raymond Sell                                                                  Case number (if known)     18-14542-A-7

            Yes. Describe.....

                                        primary household                                                                                            $1,000.00


    7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
            No
            Yes. Describe.....

    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
            No
            Yes. Describe.....

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
            No
            Yes. Describe.....

    10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
          No
            Yes. Describe.....

                                        Remmington 870 pump action16 ga Shotgun                                                                        $200.00


                                        Winchester #70 bolt actions 30 06                                                                              $375.00


    11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          No
            Yes. Describe.....

                                        primary clothing                                                                                               $300.00


    12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
            No
            Yes. Describe.....

    13. Non-farm animals
        Examples: Dogs, cats, birds, horses
            No
            Yes. Describe.....

    14. Any other personal and household items you did not already list, including any health aids you did not list
            No
            Yes. Give specific information.....


     15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
         for Part 3. Write that number here ..............................................................................                       $1,875.00


     Part 4: Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
    Official Form 106A/B                                                 Schedule A/B: Property                                                          page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 12/26/18                                                                                         Case 18-14542                                                                        Doc 27
     Debtor 1          Larry Raymond Sell                                                                                               Case number (if known)   18-14542-A-7
                                                                                                                                                                    claims or exemptions.

    16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
            No
            Yes................................................................................................................

    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
         No
         Yes........................                                     Institution name:

                                                                                                      Bank of America
                                                  17.1.       personal checking                       1494                                                                       $1,524.00


                                                                                                      Bank of America
                                                  17.2.       personal savings                        2825                                                                       $5,340.00


                                                                                Bank of America
                                                  17.3.       Business Checking 4340                                                                                               $126.00


    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes..................                           Institution or issuer name:

    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
        joint venture
          No
            Yes. Give specific information about them...................
                                       Name of entity:                                                                                   % of ownership:

                                                      Sierra Investing LLC                                                                   50%           %                     $9,001.25


    20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific information about them
                                        Issuer name:

    21. Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         No
            Yes. List each account separately.
                                    Type of account:                                                  Institution name:

                                                  IRA                                                 Equity Trust Company Self-Directed IRA                                    $75,800.00


                                                  Retirement                                          Lincoln Financial Group
                                                                                                      Retirement                                                              $278,511.71


    22. Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
            No
            Yes. .....................                                                                Institution name or individual:



    Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
Filed 12/26/18                                                               Case 18-14542                                                                          Doc 27
     Debtor 1        Larry Raymond Sell                                                                      Case number (if known)      18-14542-A-7
    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
            No
            Yes.............        Issuer name and description.

    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
            Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
            No
            Yes. Give specific information about them...

    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
            Yes. Give specific information about them...

    27. Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
            No
            Yes. Give specific information about them...

     Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

    28. Tax refunds owed to you
            No
            Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



    29. Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information......


    30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
                  benefits; unpaid loans you made to someone else
          No
            Yes. Give specific information..

                                                          Any present and future tax refund, income, interest, assets,
                                                          savings, or cause of action not presently known                                                $8,578.75


    31. Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
            No
            Yes. Name the insurance company of each policy and list its value.
                                     Company name:                                                  Beneficiary:                             Surrender or refund
                                                                                                                                             value:

    32. Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
        someone has died.
            No
            Yes. Give specific information..




    Official Form 106A/B                                                 Schedule A/B: Property                                                                page 5
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 12/26/18                                                                            Case 18-14542                                                                                       Doc 27
     Debtor 1        Larry Raymond Sell                                                                                              Case number (if known)        18-14542-A-7
    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim.........

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
            No
            Yes. Describe each claim.........

    35. Any financial assets you did not already list
            No
            Yes. Give specific information..


     36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here.....................................................................................................................            $378,881.71


     Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
           No. Go to Part 6.

           Yes. Go to line 38.


                                                                                                                                                                      Current value of the
                                                                                                                                                                      portion you own?
                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                      claims or exemptions.

    38. Accounts receivable or commissions you already earned
            No
            Yes. Describe.....


    39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
          No
            Yes. Describe.....


                                            2 16' bench top grinders                                                                                                                   $50.00


    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
         No
            Yes. Describe.....


                                            2 craftsman 8' bench top grinders                                                                                                          $50.00


                                            2 blacksmithing anvil stands                                                                                                             $100.00


                                            2 100 pound blacksmithing anvil's                                                                                                        $200.00


                                            1 Lincoln welder                                                                                                                           $50.00


                                            1 blacksmithing forge                                                                                                                    $100.00


                                            1 4' disc grinder                                                                                                                          $50.00

    Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Filed 12/26/18                                                                            Case 18-14542                                                                                     Doc 27
     Debtor 1        Larry Raymond Sell                                                                                              Case number (if known)        18-14542-A-7


                                            1 tool caddy                                                                                                                             $30.00


                                            2 extension cords                                                                                                                        $20.00


                                            1 pad cutter                                                                                                                             $75.00


                                            1 1/2' drill                                                                                                                             $50.00


                                            multiple size, nails, pads, horse shoses, wenches, screw drivers                                                                      $1,000.00


    41. Inventory
            No
            Yes. Describe.....


    42. Interests in partnerships or joint ventures
            No
            Yes. Give specific information about them...................
                                       Name of entity:                                                                                 % of ownership:


    43. Customer lists, mailing lists, or other compilations
           No.
           Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                      No
                      Yes. Describe.....


    44. Any business-related property you did not already list
            No
            Yes. Give specific information.........



     45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
         for Part 5. Write that number here.....................................................................................................................             $1,775.00

     Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.
               Yes. Go to line 47.


     Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


    53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership
         No
            Yes. Give specific information.........

                                                 Solar Panels                                                                                                                          $0.00




    Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 7
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
Filed 12/26/18                                                                                Case 18-14542                                                                                   Doc 27
     Debtor 1         Larry Raymond Sell                                                                                                    Case number (if known)   18-14542-A-7

     54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

     Part 8:         List the Totals of Each Part of this Form

     55. Part 1: Total real estate, line 2 ......................................................................................................................              $281,274.00
     56. Part 2: Total vehicles, line 5                                                                           $5,800.00
     57. Part 3: Total personal and household items, line 15                                                      $1,875.00
     58. Part 4: Total financial assets, line 36                                                                $378,881.71
     59. Part 5: Total business-related property, line 45                                                         $1,775.00
     60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
     61. Part 7: Total other property not listed, line 54                                             +               $0.00

     62. Total personal property. Add lines 56 through 61...                                                    $388,331.71               Copy personal property total          $388,331.71

     63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $669,605.71




    Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Filed 12/26/18                                                                   Case 18-14542                                                                          Doc 27

     Fill in this information to identify your case:

     Debtor 1                 Larry Raymond Sell
                              First Name                        Middle Name                 Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                 Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number           18-14542-A-7
     (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

     Part 1:        Identify the Property You Claim as Exempt

     1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

               You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

               You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

     2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
          Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
          Schedule A/B that lists this property                    portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

          1997 Ford F-250 198,000 miles                                   $2,500.00                                  $2,500.00     C.C.P. § 703.140(b)(5)
          Line from Schedule A/B: 3.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

          2001 Ford F-250 186,000 miles                                   $2,800.00                                  $5,350.00     C.C.P. § 703.140(b)(2)
          business truck
          Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

          2008 Polaris 400                                                    $500.00                                  $500.00     C.C.P. § 703.140(b)(5)
          maintainance cart
          Line from Schedule A/B: 4.1                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

          primary household                                               $1,000.00                                  $1,000.00     C.C.P. § 703.140(b)(3)
          Line from Schedule A/B: 6.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

          Remmington 870 pump action16 ga                                     $200.00                                  $200.00     C.C.P. § 703.140(b)(5)
          Shotgun
          Line from Schedule A/B: 10.1                                                         100% of fair market value, up to
                                                                                               any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 12/26/18                                                                   Case 18-14542                                                                             Doc 27
     Debtor 1    Larry Raymond Sell                                                                          Case number (if known)     18-14542-A-7
         Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
         Schedule A/B that lists this property                     portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

         Winchester #70 bolt actions 30 06                                   $375.00                                   $375.00        C.C.P. § 703.140(b)(5)
         Line from Schedule A/B: 10.2
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         primary clothing                                                    $300.00                                   $300.00        C.C.P. § 703.140(b)(3)
         Line from Schedule A/B: 11.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         personal checking: Bank of America                                $1,524.00                                 $1,524.00        C.C.P. § 703.140(b)(5)
         1494
         Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         personal savings: Bank of America                                 $5,340.00                                 $5,340.00        C.C.P. § 703.140(b)(5)
         2825
         Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         Business Checking: Bank of America                                  $126.00                                   $126.00        C.C.P. § 703.140(b)(5)
         4340
         Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         Sierra Investing LLC                                              $9,001.25                                 $9,001.25        C.C.P. § 703.140(b)(5)
         50%
         property address: 1176 Bel Aire                                                       100% of fair market value, up to
         Circle, Porterville, CA 93257                                                         any applicable statutory limit
         Line from Schedule A/B: 19.1

         Retirement: Lincoln Financial Group                             $278,511.71                              $278,511.71         C.C.P. § 703.140(b)(10)(E)
         Retirement
         Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                               any applicable statutory limit

         Any present and future tax refund,                                $8,578.75                                 $8,578.75        C.C.P. § 703.140(b)(5)
         income, interest, assets, savings, or
         cause of action not presently known                                                   100% of fair market value, up to
         Line from Schedule A/B: 30.1                                                          any applicable statutory limit

         2 16' bench top grinders                                             $50.00                                    $50.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 39.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         2 craftsman 8' bench top grinders                                    $50.00                                    $50.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.1
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         2 blacksmithing anvil stands                                        $100.00                                   $100.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.2
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/26/18                                                                   Case 18-14542                                                                             Doc 27
     Debtor 1    Larry Raymond Sell                                                                          Case number (if known)     18-14542-A-7
         Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
         Schedule A/B that lists this property                     portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

         2 100 pound blacksmithing anvil's                                   $200.00                                   $200.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.3
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         1 Lincoln welder                                                     $50.00                                    $50.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.4
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         1 blacksmithing forge                                               $100.00                                   $100.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.5
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         1 4' disc grinder                                                    $50.00                                    $50.00        C.C.P. § 703.140(b)(6)
         Line from Schedule A/B: 40.6
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         1 tool caddy                                                         $30.00                                    $30.00        C.C.P. § 703.140(b)(5)
         Line from Schedule A/B: 40.7
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         1 1/2' drill                                                         $50.00                                    $50.00        C.C.P. § 703.140(b)(5)
         Line from Schedule A/B: 40.10
                                                                                               100% of fair market value, up to
                                                                                               any applicable statutory limit

         multiple size, nails, pads, horse                                $1,000.00                                  $1,000.00        C.C.P. § 703.140(b)(6)
         shoses, wenches, screw drivers
         Line from Schedule A/B: 40.11                                                         100% of fair market value, up to
                                                                                               any applicable statutory limit


     3. Are you claiming a homestead exemption of more than $160,375?
        (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
                No
                Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 12/26/18                                                                 Case 18-14542                                                                                 Doc 27


     Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                       122A-1Supp:
     Debtor 1              Larry Raymond Sell
     Debtor 2                                                                                                  1. There is no presumption of abuse
     (Spouse, if filing)

     United States Bankruptcy Court for the:            Eastern District of California                         2. The calculation to determine if a presumption of abuse
                                                                                                                   applies will be made under Chapter 7 Means Test
                                                                                                                   Calculation (Official Form 122A-2).
     Case number           18-14542-A-7
     (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                                   qualified military service but it could apply later.

                                                                                                               Check if this is an amended filing
    Official Form 122A - 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
    case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

     Part 1:           Calculate Your Current Monthly Income

      1. What is your marital and filing status? Check one only.
                  Not married. Fill out Column A, lines 2-11.
                  Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
                  Married and your spouse is NOT filing with you. You and your spouse are:
                     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
        101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                           Column A                   Column B
                                                                                                           Debtor 1                   Debtor 2 or
                                                                                                                                      non-filing spouse
      2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
         payroll deductions).                                                               $                               0.00      $        5,150.98
      3. Alimony and maintenance payments. Do not include payments from a spouse if
         Column B is filled in.                                                             $                               0.00      $              0.00
      4. All amounts from any source which are regularly paid for household expenses
         of you or your dependents, including child support. Include regular contributions
         from an unmarried partner, members of your household, your dependents, parents,
         and roommates. Include regular contributions from a spouse only if Column B is not
         filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
      5. Net income from operating a business, profession, or farm
                                                                           Debtor 1
            Gross receipts (before all deductions)                       $               2,538.17
            Ordinary and necessary operating expenses                    -$              2,900.95
            Net monthly income from a business,                                                     Copy
            profession, or farm                                          $                   0.00 here -> $                 0.00      $              0.00
      6. Net income from rental and other real property
                                                                                         Debtor 1
            Gross receipts (before all deductions)                       $                 925.00
            Ordinary and necessary operating expenses                    -$              1,207.98
            Net monthly income from rental or other real                                            Copy
            property                                                     $                   0.00 here -> $                 0.00      $              0.00
                                                                                                           $                0.00      $              0.00
      7. Interest, dividends, and royalties




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 12/26/18                                                               Case 18-14542                                                                                     Doc 27

     Debtor 1     Larry Raymond Sell                                                                         Case number (if known)    18-14542-A-7


                                                                                                         Column A                      Column B
                                                                                                         Debtor 1                      Debtor 2 or
                                                                                                                                       non-filing spouse
      8. Unemployment compensation                                                                       $                  0.00       $           0.00
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
              For you                                          $                    0.00
                For your spouse                                          $                    0.00
      9. Pension or retirement income. Do not include any amount received that was a
          benefit under the Social Security Act.                                                         $                  0.00       $           0.00
      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments
          received as a victim of a war crime, a crime against humanity, or international or
          domestic terrorism. If necessary, list other sources on a separate page and put the
          total below.
                 .                                                                                       $                  0.00       $           0.00
                                                                                                         $                  0.00       $           0.00
                      Total amounts from separate pages, if any.                                     +   $                  0.00       $           0.00

      11. Calculate your total current monthly income. Add lines 2 through 10 for
          each column. Then add the total for Column A to the total for Column B.                $             0.00       +   $       5,150.98     =   $      5,150.98

                                                                                                                                                       Total current monthly
                                                                                                                                                       income

     Part 2:        Determine Whether the Means Test Applies to You

      12. Calculate your current monthly income for the year. Follow these steps:
           12a. Copy your total current monthly income from line 11                                                Copy line 11 here=>             $          5,150.98

                  Multiply by 12 (the number of months in a year)                                                                                          x 12
           12b. The result is your annual income for this part of the form                                                                   12b. $          61,811.76

      13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                 CA

           Fill in the number of people in your household.                        2
           Fill in the median family income for your state and size of household.                                                            13.   $         75,327.00
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk’s office.
      14. How do the lines compare?
           14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                          Go to Part 3.
           14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                          Go to Part 3 and fill out Form 122A-2.
     Part 3:        Sign Below
                  By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                 X /s/ Larry Raymond Sell
                    Larry Raymond Sell
                    Signature of Debtor 1
            Date December 26, 2018
                 MM / DD / YYYY
                  If you checked line 14a, do NOT fill out or file Form 122A-2.
                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                      page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
Filed 12/26/18                                                              Case 18-14542                                                                     Doc 27

     Debtor 1    Larry Raymond Sell                                                                   Case number (if known)   18-14542-A-7


                                                       Current Monthly Income Details for the Debtor

    Debtor Income Details:
    Income for the Period 05/01/2018 to 10/31/2018.

    Line 5 - Income from operation of a business, profession, or farm
    Source of Income: Blacksmith Service
    Income/Expense/Net by Month:
                             Date                                           Income                          Expense                           Net
     6 Months Ago:                 05/2018                                         $3,520.00                         $2,660.21                       $859.79
     5 Months Ago:                 06/2018                                         $2,544.00                         $3,087.60                      $-543.60
     4 Months Ago:                 07/2018                                         $2,150.00                         $2,576.12                      $-426.12
     3 Months Ago:                 08/2018                                         $2,740.00                         $2,860.06                      $-120.06
     2 Months Ago:                 09/2018                                         $2,180.00                         $3,413.96                    $-1,233.96
     Last Month:                   10/2018                                         $2,095.00                         $2,807.73                      $-712.73
                         Average per month:                                        $2,538.17                         $2,900.95
                                                                                               Average Monthly NET Income:                           $-362.78




    Line 6 - Rent and other real property income
    Source of Income: Rent
    Constant income of 925.00 per month.
    Constant expense of 1,207.98 per month.
    Net Income -282.98 per month.




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 12/26/18                                                              Case 18-14542                                                                     Doc 27

     Debtor 1    Larry Raymond Sell                                                                   Case number (if known)   18-14542-A-7

                                               Current Monthly Income Details for the Debtor's Spouse

    Spouse Income Details:
    Income for the Period 05/01/2018 to 10/31/2018.

    Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
    Source of Income: earnings
    Income by Month:
     6 Months Ago:                                    05/2018                 $4,666.33
     5 Months Ago:                                    06/2018                 $4,341.84
     4 Months Ago:                                    07/2018                 $4,569.91
     3 Months Ago:                                    08/2018                 $7,396.51
     2 Months Ago:                                    09/2018                 $5,050.79
     Last Month:                                      10/2018                 $4,880.52
                                     Average per month:                       $5,150.98




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 12/26/18                                                                       Case 18-14542                                                                Doc 27


                                                                         UNITED STATES BANKRUPTCY COURT
                                                                          EASTERN DISTRICT OF CALIFORNIA
     In re                                                                 )
     Larry Raymond Sell                                                    )
                                                                           )         Case No. 18-14542-A-7
                                                                           )
                              Debtor(s).                                   )         AMENDMENT COVER SHEET
    This form shall not be used to amend or modify plans.
    I am amending the following documents:

           Petition                                                       Statement of Financial Affairs
           Creditor Matrix                                                Statement of Intention
           List of 20 Largest Unsecured Creditors                         List of Equity Security Holders
           Schedules (check appropriate boxes). See Instruction #4 below.
               A/B     C      D E/F       G       H     I     J
           Summary of Schedules of Assets and Liabilities

    A fee of $31 is required for:
                                                   MEANS TEST
                 • An amendment that adds or deletes creditors;
                 • An amendment that changes amounts owed to a creditor; or
                 • An amendment that changes the classification of a debt.

                                                              NOTICE OF AMENDMENT TO AFFECTED PARTIES
        I certify that I have notified the trustee in the case (if any) that I have filed or intend to file the amended or supplemental
    document(s) listed above, and that I have notified all parties affected by the amendment, as required by Federal Rule of Bankruptcy
    Procedure 1009.*
     Dated:         12/26/2018                                           Attorney's or Pro Se Debtor's Signature:     /s/Scott Lyons
                                                                                                        Printed Name: Scott Lyons 103931
                                                                                DECLARATION BY DEBTOR
         I(We), the undersigned debtor(s), hereby declare under penalty of perjury that the information set forth in the amendment(s)
    attached hereto, consisting of    pages, is true and correct.
     Dated:         12/26/2018                                                               Dated:
                    /s/Larry Raymond Sell
                    Larry Raymond Sell
                    Debtor's Signature                                                                 Joint Debtor's Signature
                                                                                      INSTRUCTIONS
           Attach each amended document to this form. If there is a box on the form to indicate that the form is amended or
    supplemental, check the box. Otherwise, write the word “Amended” or “Supplemental” at the top of the form.

              If you are amending Schedules A/B, D, E/F, I, or J, you must also file an Amended Summary of Schedules of Assets and
    Liabilities in order to ensure that the totals are amended for statistical purposes. This form can be found on our website.

    •            To add creditors, write or type an “A” next to the creditors you are adding on any amended schedule you file. Additionally,
                 (or, in the event that you are only amending the creditor matrix) attach a list of all creditors with their addresses in .txt
                 format.
    •            To correct the names or addresses of creditors that appear on any schedule, use our Change of Address Form (EDC 2-085)
                 instead of filing this form, any amended schedule or an amended master address list.
    •            To delete creditors, write or type a “D” next to the creditors you are deleting on any amended schedule you file Do not
                 submit a .txt file of creditors to be deleted. Only creditors who have not filed a proof of claim in the case will be deleted .

              *Federal Rule of Bankruptcy Procedure 1009 requires the debtor to give notice of an amendment. Notice of the amendment
    will not be given by the Clerk’s Office. To comply with this requirement, the debtor's attorney or Pro Se debtor must give notice to
    Form EDC 2-015 Rev. 5/1/17
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Filed 12/26/18                                                           Case 18-14542                                                             Doc 27

    the trustee and any party affected by the amendment by serving the amendment and all previous court notices including, but not
    limited to, the notice of meeting of creditors, discharge of debtor, etc. A proof of service, indicating that service has been made, must
    be filed with the court.

            Checks and money orders should be payable to "Clerk, U.S. Bankruptcy Court." (NOTE: No personal checks will be
    accepted.)




    Form EDC 2-015 Rev. 5/1/17
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
